Citation Nr: 1806877	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-08 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marines from February 2007 to February 2011. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran requested a videoconference hearing before a member of the Board, but failed to report to his scheduled hearing.  


FINDING OF FACT

The Veteran's tinnitus had onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 101, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

The Veteran is seeking entitlement to service connection for tinnitus, which he reports had its onset during his period of active service.  His military occupational specialty was as a motor vehicle operator for an artillery division.  

The Veteran's service treatment records are negative for any complaints of or treatment for tinnitus, but the Veteran's submitted his claim for tinnitus approximately five months after separation from service and there is no evidence to suggest any significant noise exposure occurred during that period.

The Veteran was afforded a VA audiological examination in August 2011.  The Veteran's hearing was within normal limits.  He reported occasional brief tinnitus which began in service.  The examiner opined that this tinnitus was less likely than not caused by hearing loss, as the Veteran did not currently have a hearing loss disability; however, the examiner did not otherwise address the etiology of the Veteran's tinnitus and did not opine whether it was related to his active service.  

The Veteran is competent to describe an observable symptom such as tinnitus and there is no evidence of record to suggest that his testimony describing the onset of his tinnitus is not credible.  Accordingly, based on this credible testimony reporting onset of tinnitus during his active service, entitlement to service connection for tinnitus is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for tinnitus is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


